Citation Nr: 1812899	
Decision Date: 03/05/18    Archive Date: 03/13/18

DOCKET NO.  15-04 972	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUE

Entitlement to service connection for an acquired psychiatric disability, to include post-traumatic stress disorder (PTSD).


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

Tiffany N. Hanson, Associate Counsel


INTRODUCTION

The veteran served in the United States Army from September 1955 to January 1956 and from July 1956 to May 1966.
This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2013 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Muskogee, Oklahoma. 

The Board notes that when a Veteran makes a claim, he is seeking service connection for symptoms regardless of how those symptoms are diagnosed or labeled.  See Clemons v. Shinseki, 23 Vet. App. 1, 5-6 (2009).  Thus, the Board has recharacterized the issue of entitlement to service connection for PTSD to the broader issue of entitlement to service connection for an acquired psychiatric disorder, to include PTSD, as is reflected on the cover page.

In a January 2015 Appeal to the Board of Veterans' Appeals (VA Form 9), the Veteran requested a video conference hearing in connection with his claims.  The Veteran was contacted via telephone in January 2018 at which time the Veteran stated that he no longer desired a hearing before the Board.  Accordingly, the request for a hearing is deemed withdrawn.  See 38 C.F.R. § 20.704 (d).

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2017).  38 U.S.C. § 7107(a)(2) (West 2014).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

In a Statement in Support of Claim, dated in May 2014, the Veteran reported that he was treated for PTSD at the VA Medical Center in Boise, Idaho between June 1992 and June 1996.  However, it does not appear those records have been sought.  They should be, along with any other further record of treatment the Veteran may identify.  Thereafter, the Veteran should be examined to ascertain the nature of any current psychiatric disorder as may be present, and whether it may have been incurred in service.    

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Ask the Veteran to identify any additional records of treatment he wishes considered in connection with this claim.  The identified records should be sought.  

2.  Attempt to obtain the records of psychiatric treatment the Veteran indicated he received at the Boise, Idaho VA Medical Center between June 1992 and June 1996.  

3.  After any additional records are assembled, schedule the Veteran for a mental health examination with an appropriate clinician.  The claims file should be made available to the examiner for review.  The examiner is asked to determine if the Veteran has PTSD or other psychiatric disability.  If he has PTSD, the examiner is requested to identify its stressor/s, and for any other psychiatric disability diagnosed, the examiner should express an opinion as to whether it is due to an in-service disease or injury.  The reasons for the examiner's conclusions should be explained.  

4.  Thereafter, and after undertaking any additional development deemed necessary, readjudicate the issues on appeal.  If the benefits sought on appeal remains denied, in whole or in part, the Veteran and his representative must be provided with a Supplemental Statement of the Case and be afforded a reasonable opportunity to respond. The case should then be returned to the Board for further appellate review, if otherwise in order.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (West 2014).



_________________________________________________
M. E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).


